 



Exhibit 10.33
CapitalSource Inc.
Compensation for Non-Employee Directors
Annual Fees
Directors each receive an annual fee of $25,000. Members of the Audit Committee
receive an additional annual fee of $20,000, except the chairperson of the Audit
Committee receives an additional annual fee of $44,000. Members of other
committees receive an additional annual fee of $5,000 for each committee on
which they serve, except the chairperson of each other committee receives an
additional annual fee of $7,500.
On an annual basis, each director receives an equity grant of $25,000, which
will be paid, at the election of each director, in the form of restricted stock
units (“RSUs”) or options to purchase shares of common stock. The annual equity
grant is converted into RSUs based on the closing market price of the company’s
common stock on the grant date, and is converted into stock options on a 5:1
basis (i.e., $25,000 ÷ closing market price of the company’s common stock on the
grant date X 5).
RSUs vest in full on the first anniversary of the grant and directors may elect
to defer receipt of the shares underlying their RSUs beyond vesting. Dividends
paid during the vesting period or any subsequent deferral period, will be
credited in the form of additional RSUs. Stock options vest on the first
anniversary of the grant, have a ten-year term and an exercise price equal to
the fair market value on the grant date.
Meeting Fees
Each director is paid $1,000 for each Board of Directors meeting they attend and
$1,000 for each committee meeting they attend, except that Audit Committee
members receive $2,000 for each Audit Committee meeting they attend.
Deferral
Directors may also receive their fees in the form of deferred stock units
(“DSUs”) or stock options instead of cash. Director fees will be converted, at
the election of each director, into: (i) fully vested DSUs based on the closing
market price of the company’s common stock on the grant date, or (ii) stock
options exercisable for five times the number of shares of common stock as the
director would have received had the director elected to receive such fees in
DSUs, with an exercise price equal to the fair market value on the grant date
and a ten-year term.
Expenses
Directors are reimbursed for their reasonable expenses of attending Board of
Directors and committee meetings.

 